     Case 2:12-cv-02334-TLN-DB Document 106 Filed 01/02/20 Page 1 of 2


 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     CHRISTIAN MEJIA
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683
     Washington, D.C. 20044
 5   202-305-7548 (v)
     202-307-0054 (f)
 6   Christian.Mejia@usdoj.gov
 7   McGREGOR W. SCOTT
     United States Attorney
 8   Eastern District of California
     Of Counsel
 9
     Attorneys for the United States of America
10
                                      UNITED STATES DISTRICT COURT
11                                   EASTERN DISTRICT OF CALIFORNIA
12

13   United States of America,                         No. 2:12-CV-02334-TLN-DB
14                      Plaintiff,                     CERTIFICATE OF SERVICE
                                                       REGARDING ECF NOS. 105 AND 106
15          v.
16   L. Richard Shearer; Diane Shearer; Stanley
     Swenson as Trustee of the Hotlum Trust,
17
     Berryvale Trust, and Regency Trust; et al.;
18
                        Defendants.
19

20        IT IS HEREBY CERTIFIED that on this 2nd day of January, 2020, I caused a copy of the
     JOINT STATUS REPORT (ECF No. 105), and this CERTIFICATE OF SERVICE
21   REGARDING ECF NOS. 105 AND 106 (ECF No. 106), to be served on the following:
22          By U.S. Mail, postage fully prepaid, to:
23                            VERNON L. SWENSON
                              LEORA SWENSON
24                            1045 N. Old Stage Road
                              Mt. Shasta, CA 96067
25
                              Evelyn Louise Shearer
26                            1107 Benton Street, Apt. 128
                              Loma Linda, CA 92354
27

28


     Certificate of Service                        1
     Case 2:12-cv-02334-TLN-DB Document 106 Filed 01/02/20 Page 2 of 2


 1          And by ECF notification to:
 2          MATTHEW GILMARTIN,                            Attorney for L. Richard Shearer and
            Ohio Bar #024683                              Diane Shearer
 3          Matthew Gilmartin, Attorney at Law, LLC
            P.O. Box 939
 4          North Olmsted, OH 44070
            matt7g@att.net
 5
            MATTHEW GILMARTIN,
 6          Ohio Bar #024683
            Matthew Gilmartin, Attorney at Law, LLC
 7          27068 Oakwood Drive, Apt. 102B
            Olmsted Township, OH 44138
 8          matt7g@att.net
 9          SHAUN CUNNINGHAM (Local Counsel)              Attorney for L. Richard Shearer and
            Law Office of Shaun Cunningham                Diane Shearer
10          41 Vantis Drive
            Aliso Viejo, CA 92656
11          mrshauncunningham@gmail.com
            JOE ALFRED IZEN, Jr                           Attorney for Stanley Swenson as
12          5222 Spruce Street                            Trustee of the Hotlum Trust, the
            Bellaire, TX 7740                             Berryvale Trust and the Regency Trust
13          jizen@comcast.net
            JIHAD M. SMAILI (Local Counsel)               Attorneys for Stanley Swenson as
14          SMAILI & ASSOCIATES                           Trustee for Hotlum, Berryvale, and
            615 Civic Center Drive West, Suite 300        Regency Trusts
15          Santa Ana, CA 92701
            jihad@smaililaw.com
16

17          Dated: 1/2/2020
                                                      /s/ Christian Mejia
18                                                    CHRISTIAN MEJIA
                                                      Trial Attorney, Tax Division
19                                                    U.S. Department of Justice
20

21

22

23

24

25

26

27

28


     Certificate of Service                   2
